 
Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
the 19th day of July, 2006 by and among HORIZON TRUST & INVESTMENT MANAGEMENT,
N.A. (the “Trust Company”), a national banking association organized under the
laws of the United States of America, HORIZON BANK (the “Bank”), a national
banking association organized under the laws of the United States of America,
HORIZON BANCORP (the “Holding Company”) a corporation formed under the laws of
the State of Indiana and a registered bank holding company (jointly referred to
herein as the “Company”) and LAWRENCE J. MAZUR (the “Executive”), a resident of
the State of Indiana,
 
W I T N E S S E T H:


WHEREAS, the Trust Company is a wholly-owned subsidiary of the Bank; and
 
WHEREAS, the Bank is a wholly-owned subsidiary of the Holding Company; and
 
WHEREAS, the Executive is currently employed as an employee-at-will by the Trust
Company and is currently serving as the President and Chief Executive Officer of
the Trust Company; and
 
WHEREAS, at the request of the Executive, the Company and the Executive have
determined that it is in the best interests of the Company that the Executive
serve as Chief Financial and Estate Planning Advisor of the Trust Company; and
 
WHEREAS, the Company has determined to hire a new President of the Trust Company
to allow the Executive to focus his efforts as Chief Financial and Estate
Planning Advisor of the Trust Company; and
 
WHEREAS, upon the hiring of a new President of the Trust Company the Executive
will be relieved of his duties and responsibilities associated with his position
as President and Chief Executive Officer of the Trust Company; and
 
WHEREAS, the Executive is willing to commit to continue in the performance of
services for the Company upon the terms and conditions set forth herein;
 
WHEREAS, in addition to the employment provisions contained herein, the Company
and the Executive have agreed to certain restrictions, covenants, agreements and
severance payments, as set forth in this Agreement; and
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, agreements and obligations contained herein, the continued employment
of the Executive by the Company pursuant to this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive, each intending to be legally bound,
hereby agree as follows:
 
 

--------------------------------------------------------------------------------


 
Section 1.  Employment; Term.
 
(a)  Employment. Unless terminated earlier as provided herein, the Company
hereby agrees to employ the Executive, and the Executive hereby agrees to be
employed by the Company, on a full-time basis in accordance with the provisions
of this Agreement.
 
(b)  Term. Unless terminated earlier as provided herein, the term of the
Executive’s employment with the Company hereunder will begin on the date of this
Agreement and will end on the date which is the five-year anniversary of the
date of this Agreement (the “Term”), subject to future extensions of the Term by
mutual agreement of the parties hereto.
 
Section 2.  Position; Duties; Responsibilities.
 
(a)  Position. During the Term, the Executive will be the Chief Financial and
Estate Planning Advisor of the Trust Company and will perform such duties and
responsibilities as may be assigned by the board of directors of the Trust
Company (the “Board”) and which are not unreasonably inconsistent with the
duties outlined in subsection 2(b). The Executive will also be the President and
Chief Executive Officer of the Trust Company and will perform such duties and
responsibilities as may be assigned by the Board until such time as the Company
delivers written notice to the Executive that a replacement President has been
selected and that the Executive is relieved of all duties and responsibilities
associated with his position as President and Chief Executive Officer of the
Trust Company.
 
(b)  Duties and Responsibilities. During the Term, the Executive will devote
substantially all business time, attention and energy, and reasonable best
efforts, to the interests and business of the Company and to the performance of
the Executive’s duties and responsibilities on behalf of the Company. Such
duties include, but are not limited to, providing financial and estate planning
to high net worth clients and prospects; focusing business development and
retention efforts on high net worth clients and prospects; presenting financial
planning seminars to clients and prospects; working with other areas of the
Company to identify high net worth trust clients and prospects; referring other
business opportunities to other areas of the Company; and providing general
counsel to the Trust Company as needed. The Executive may use his discretion in
fixing the hours and schedule of work consistent with the proper discharge of
his duties. The Executive, subject to supervision as provided in paragraph (d),
will have all power and authority commensurate with the Executive’s status and
necessary to perform the Executive’s duties hereunder.
 
(c)  Working Conditions. So long as the Executive is employed by the Company
pursuant to this Agreement, the Executive will be entitled to office space
located at 515 Franklin Street, Michigan City, Indiana and access to conference
rooms at its other primary locations. The Company will provide the Executive
with the use of a laptop computer, tape recorder, mobile projector (which is to
be shared with the Trust Company), cellular telephone, support services and
ability to work from his home office. All equipment provided to the Executive
will be the property of the Bank and is intended for business use only and not
for personal use.
 
 
2

--------------------------------------------------------------------------------


 
(d)  Supervision. The Executive will report to the Bank’s Chairman and Chief
Executive Officer until a new President of the Trust Company is appointed. At
such time, the Executive will report to the new President of the Trust Company.
 
Section 3.  Compensation and Employee Benefits.
 
(a)  Base Salary. During the Term, for all services rendered to or on behalf of
the Company by the Executive in all capacities pursuant to this Agreement or
otherwise, the Company will pay to the Executive an annual base salary equal to
the amount being paid the Executive as of the date of this Agreement (the “Base
Salary”), and will be adjusted in accordance with Appendix A. The Base Salary
will be paid to the Executive in accordance with the Trust Company’s usual and
customary payroll practices applicable to its employees generally.
 
(b)  Commission. Effective January 1, 2007, the Executive will be paid a
commission based on the net increase in fee income on total accounts generated
by the Executive directly, or generated by the Executive indirectly through
financial planning presentations made by the Executive (the “Commission”). The
Commission will be calculated as provided in Appendix A and will be paid in
arrears based on actual results within 45 days of the end of each calendar
quarter.
 
(c)  Incentive Compensation. During the Term, the Executive will be eligible to
receive stock options or stock awards in the sole discretion of the Compensation
Committee of the Board, subject to the terms and conditions of the applicable
plan.
 
(d)  Employee Benefit Plans. During the Term, the Executive will be entitled to
participate in all employee benefit plans and programs in effect from time to
time and generally available to executive officers of the Company, subject to
the terms and conditions of such plans and programs.
 
(e)  Annual Physical. The Company will pay up to Two Thousand Dollars ($2,000)
each year to cover the portion of the cost of the Executive’s physical
examination by a licensed physician not covered by his health insurance.
 
(f)  Other Policies. All other matters relating to the employment of the
Executive by the Company not specifically addressed in this Agreement, or in the
plans and programs referenced above (including, without limitation, vacation,
sick and other paid time off), will be subject to the employee handbooks, rules,
policies and procedures of the Company in effect from time to time.
 
(g)  Taxes and Other Amounts. All taxes (other than the Company’s portion of
FICA taxes) on the Base Salary and Commission and other amounts payable to the
Executive pursuant to this Agreement or any plan or program will be paid by the
Executive. The Company will be entitled to withhold from the Base Salary and
Commission and all other amounts payable to the Executive pursuant to this
Agreement or any plan or program (i) applicable withholding taxes, and (ii) such
other amounts as may be authorized by the Executive in writing.
 
 
3

--------------------------------------------------------------------------------


 
(h)  Acknowledgment by the Executive. Notwithstanding anything herein to the
contrary, the Executive hereby understands, acknowledges and agrees that the
Company may, in its sole discretion, amend, modify, freeze, suspend or terminate
any or all of the incentive compensation, stock option, employee benefit and
other plans and programs referenced herein at any time and from time to time in
the future as provided in such plans and programs. Provided, however, that any
such amendment, modification, freezing, suspension or termination will not
affect any of the Executive’s vested or accrued benefits under any such plans or
programs.
 
(i)  Continuing Education. The Company will pay or reimburse the Executive for
all reasonable and customary continuing education requirements related to
providing banking, financial and estate planning services, including
requirements for maintaining law and accountants’ licenses, subject to prior
approval of his supervisor.
 
Section 4.  Termination of Employment.
 
Subject to the respective continuing obligations of the parties hereto set forth
in this Agreement, the Executive’s employment with the Company may be terminated
during the Term in any of the following ways:
 
(a)  Termination by the Company for Cause. The Company, upon written notice to
the Executive, may terminate the Executive’s employment with the Company
immediately (except as otherwise expressly provided herein with respect to the
Executive’s limited right to cure) for Cause. For purposes of this Agreement,
“Cause” is defined as: (i) personal dishonesty; (ii) incompetence; (iii) willful
misconduct; (iv) willful violation of any law, rule or regulation (other than
traffic violations or smaller offenses) or cease-and-desist order; (v) any
removal and/or permanent prohibition from participating in the conduct of the
Company’s affairs by a notice from a federal regulatory body having
jurisdiction; or (vi) any material breach of any term, condition or covenant of
this Agreement.
 
(b)  Termination by the Company Without Cause. The Company, upon not less than
30 days prior written notice to the Executive, may terminate the Executive’s
employment with the Company without Cause prior to a Change in Control.
 
(c)  Termination in the Event of Death or Disability. The Executive’s employment
hereunder will terminate immediately upon the death of the Executive. The
Executive’s employment with the Company may be terminated by the Company in the
event of the occurrence of a Disability of the Executive. For purposes hereof, a
“Disability” will be defined as Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. If, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12 months,
Executive is receiving income replacement benefits for a period of not less than
three months under an accident and health plan sponsored by the Company,
Executive will be deemed to be Disabled. The Compensation Committee of the Board
will be the sole and final judge of whether Employee is Disabled for
 
4

--------------------------------------------------------------------------------


 
 
purposes of this Agreement, after consideration of any evidence it may require,
including the reports of any physician or physicians it may designate.
 
(d)  Termination by Executive for Good Reason Following a Change in Control. The
Executive, within two years following the date of a Change in Control, upon 30
days’ prior written notice to the Company, may terminate employment with the
Company for Good Reason. For purposes of this Agreement, “Good Reason” is
defined as: (i) any action by the Company to remove the Executive as Chief
Financial and Estate Planning Advisor, except where the Company properly acts to
remove the Executive from such office for “Cause” as defined in subsection 4(a);
(ii) any action by the Company to materially eliminate, limit, increase, or
modify the Executive’s duties and/or authority as President and Chief Executive
Officer of the Trust Company, subject to subsection 2(a), and as Chief Financial
and Estate Planning Advisor; (iii) any failure of the Company to obtain the
assumption of the obligation to perform this Agreement by any successor as
contemplated in subsection 13(p); (iv) any intentional breach by the Company of
a term, condition or covenant of this Agreement; (v) requiring the Executive to
move more than 50 miles from his principal residence, or (vi) a reduction by the
Company in the Executive’s Base Salary or Commission in effect on the date
preceding the date of the Change in Control.
 
(e)  Termination by Executive for Reasons Other than Good Reason Following a
Change in Control. The Executive, upon not less than 30 days’ prior written
notice to the Company, may terminate employment with the Company for any reason.
 
(f)  Termination by the Company Without Cause Upon a Change in Control. The
Company, within two years following the date of a Change in Control, upon not
less than 30 days’ prior written notice to the Executive, may terminate the
Executive’s employment with the Company.
 
(g)  Notice of Termination. Any termination of the Executive’s employment with
the Company as contemplated by this Section, except in the event of the
Executive’s death, will be communicated by a written “Notice of Termination” by
the terminating party to the other party hereto. Any Notice of Termination will
indicate the specific provisions of this Agreement relied upon and, if
applicable, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination. The last day of the Executive’s
employment with the Company will be referred to herein as the “Date of
Termination.”
 
(h)  Change in Control. For purposes of this Agreement, a “Change in Control”
will be deemed to have occurred if the conditions or events set forth in any one
or more of the following subsections occur:
 

(i)  
Any merger, consolidation or similar transaction which involves the Company and
in which persons who are the shareholders of the Company immediately prior to
the transaction own, immediately after the transaction, shares of the surviving
or combined entity which possess voting rights equal to or less than 50 percent
of the voting rights of all shareholders of such entity, determined on a fully
diluted basis;

 
 
5

--------------------------------------------------------------------------------


 

(ii)  
Any sale, lease, exchange, transfer or other disposition of all or any
substantial part of the consolidated assets of the Company;

 

(iii)  
Any tender, exchange, sale or other disposition (other than disposition of the
stock of the Company in connection with bankruptcy, insolvency, foreclosure,
receivership or other similar transactions) or purchase (other than purchases by
the Company or any Company sponsored employee benefit plan, or purchases by
members of the Board) of shares which represent more than 25 percent of the
voting power of the Company; or

 

(iv)  
During any period of two consecutive years individuals who at the date of this
Agreement constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election of each director at the beginning of the
period has been approved by directors representing at least a majority of the
directors then in office.

 

(v)  
Notwithstanding the foregoing, a Change in Control (A) will not occur as a
result of the issuance of stock by the Holding Company in connection with any
public offering of its stock; (B) will not be deemed to have occurred with
respect to any transaction unless such transaction has been approved or shares
have been tendered by a majority of the shareholders who are not Section 16(b)
Persons; or (C) will not occur due to stock ownership by the Horizon Bancorp
Employees’ Stock Bonus Plan Trust, which forms a part of the Horizon Bancorp
Employees’ Stock Bonus Plan or any other employee benefit plan. “Section 16(b)”
Person means a person subject to potential liability under Section 16(b) of the
1934 Act with respect to transactions which involve equity securities of the
Holding Company.

 
Section 5.  Payment Upon Termination of Employment.
 
Upon the termination of the Executive’s employment with the Company pursuant to
Section 4, the Executive will receive the following:
 
(a)  Termination by the Company for Cause or Disability, by the Executive
Without Good Reason or Termination due to Death. Upon the termination of the
Executive’s employment by the Company for Cause, whether or not it is within two
years of a Change in Control, pursuant to subsection 4(a) or due to Disability
pursuant to subsection 4(c), or due to the death of the Executive, or by the
Executive without Good Reason pursuant to subsection 4(e),the Company will pay
or provide to the Executive the following amounts and benefits:
 

(i)  
that portion of the Executive’s Base Salary earned through the Date of
Termination, payable in accordance with the Company’s normal payroll practices;

 

(ii)  
that portion of the Executive’s Commission earned through the Date of
Termination, payable as of the first payroll in the calendar quarter

 
 
 
6

--------------------------------------------------------------------------------


 
 

     
following the calendar quarter in which occurred the Executive’s Date of
Termination, or as soon as administratively practicable thereafter; and

 
 

(iii)  
all amounts that have vested or accrued prior to the Date of Termination under
all incentive compensation or employee benefit plans of the Company payable in
accordance with the provisions of such plans.

 
(b)  Termination by the Company Without Cause Without a Change in Control. Upon
the termination of the Executive’s employment by the Company without Cause
pursuant to subsection 4(b), the Company will pay or provide to the Executive
the following amounts and benefits:
 

(i)  
that portion of the Executive’s Base Salary earned through the Date of
Termination, payable in accordance with the Company’s normal payroll practices;

 

(ii)  
that portion of the Executive’s Commission earned through the Date of
Termination, payable as of the first payroll in the calendar quarter following
the calendar quarter in which occurred the Executive’s Date of Termination, or
as soon as administratively practicable thereafter;

 

(iii)  
all amounts that have vested or accrued prior to the Date of Termination under
all incentive compensation or employee benefit plans of the Holding Company or
Trust Company payable in accordance with the provisions of such plans; and

 

(iv)  
a severance benefit in an aggregate amount equal to the sum of the Executive’s
Base Salary paid for the six-month period immediately prior to the Date of
Termination plus Commission equal to 50 percent of the Commission earned by the
Executive in the four complete calendar quarters preceding the Date of
Termination. Payment of the severance benefit will be made in six substantially
equal monthly installments commencing on the first payroll of the first month
following the Date of Termination, or as soon as reasonably practicable
thereafter.

 
(c)  Termination by the Executive for Good Reason or by the Company Without
Cause Upon a Change in Control. Upon the Executive’s termination of employment
pursuant to subsection 4(d) or 4(f), the Company will pay or provide to the
Executive the following amounts and benefits:
 

(i)  
that portion of the Executive’s Base Salary earned through the Date of
Termination, payable in accordance with the Company’s normal payroll practices;

 

(ii)  
that portion of the Executive’s Commission earned through the Date of
Termination, payable as of the first payroll in the calendar quarter following
the calendar quarter in which occurred the Executive’s Date of Termination, or
as soon as administratively practicable thereafter;

 
 
7

--------------------------------------------------------------------------------


 

(iii)  
a severance benefit equal to the aggregate amount of the Executive’s annual cash
compensation for the prior two years, payable in a single sum payment within 30
days following the Date of Termination; provided, that the Executive’s “cash
compensation” for a year is equal to his Base Salary plus his Commission, or in
years prior to 2007, his Base Salary plus his cash bonus, payable in a single
sum payment within 30 days following the Date of Termination; and

 

(iv)  
all amounts that have vested or accrued prior to the Date of Termination under
all incentive compensation or employee benefit plans of the Company in
accordance with the provisions of such plans.

 
(d)  Delay of Payment of Benefits in Certain Circumstances.
 

(i)  
Separation from Service. “Separation from Service” means the date on which the
Executive dies, retires or otherwise experiences a Termination of Employment
with the Company. Provided, however, a Separation from Service does not occur if
the Executive is on military leave, sick leave, or other bona fide leave of
absence (such as temporary employment by the government) if the period of such
leave does not exceed six months, or if the leave is for a longer period, so
long as the individual’s right to reemployment with the Company is provided
either by statute or by contract. If the period of leave exceeds six months and
the Executive’s right to reemployment is not provided either by statute or
contract, there will be a Separation from Service on the first date immediately
following such six-month period. The Executive will incur a “Termination of
Employment” when a termination of employment is incurred under Proposed Treasury
Regulation 1.409A-1(h)(ii) or any final version of such Proposed Regulation.

 

(ii)  
Suspension of Payments to Specified Employees. If an amount is payable to the
Executive due to the Executive’s Separation from Service for a reason other than
the Executive’s death, and if at the time of the Separation from Service the
Executive is a “Specified Employee,” payment of all amounts to the Executive
under the Plan will be suspended for six months following such Separation from
Service. The Executive will receive payment of such amounts on the first day
following the six-month suspension period.

 

(A)  
A “Specified Employee” means an individual who is a “Key Employee” of the
Company at a time when the Holding Company’s stock is publicly traded on an
established securities market. The Executive will be a Specified Employee on the
first day of the fourth month following any “Identification Date” on which the
Executive is a Key Employee.

 
 
8

--------------------------------------------------------------------------------


 

(B)  
The Executive is a “Key Employee” if at any time during the 12-month period
ending on an Identification Date the Executive is: (i) an officer of the Company
having annual compensation greater than $130,000 (as adjusted in the same manner
as under Section 415(d) of the Internal Revenue Code of 1986, as amended (the
“Code”) except that the base period will be the calendar quarter beginning July
1, 2001, and any increase under this sentence which is not a multiple of $5,000
will be rounded to the next lower multiple of $5,000); (ii) a five-percent owner
of the Company; or (iii) a one-percent owner of the Company having an annual
compensation greater than $150,000. For purposes of determining whether an
Executive is an officer under clause (i), nor more than 50 employees (or, if
lesser, the greater of three or ten percent of the employees) will be treated as
officers, and those categories of employees listed in Code Section 414(q)(5)
will be excluded.

 

(C)  
The “Identification Date” for purposes of this Agreement is December 31 of each
calendar year.

 
(e)  Certain Limitations. All amounts payable to the Executive pursuant to
subsections 5(b)(iv) and (v) and 5(c)(iii) and (iv) will be subject to the
following limitations:
 

(i)  
amounts payable pursuant to this subsection will be subject to the terms of
subsection 13(q) and paid only so long as the Executive is not in breach of any
of the provisions of this Agreement; and

 

(ii)  
payment will be made pursuant to this subsection only if the Executive executes
a release of claims satisfactory to the Company.

 
(f)  Waiver of Other Rights. In consideration of the payments and benefits
provided for in this Section, the Executive (i) hereby waives any right to, and
agrees not to file any claim for, unemployment compensation in the event of any
termination of his employment with the Company, and (ii) hereby waives any right
to, and agrees not to file any claim for, any severance pay or other
compensation to which he may be entitled under federal labor law.
 
Section 6.  Non-Disclosure; Return of Confidential Information and Other
Property.
 
(a)  Access to Confidential Information. The Executive understands, acknowledges
and agrees that during the course of his employment with the Company, he has
gained or will gain information regarding knowledge of and familiarity with the
Confidential Information (as hereinafter defined) of the Company and that if the
Confidential Information was disclosed by the Executive, the Company would
suffer irreparable damage and harm. The Executive understands, acknowledges and
agrees that the Confidential Information derives substantial economic value
from, among other reasons, not being known or readily ascertainable by proper
means by others who could obtain economic value therefrom upon disclosure. The
Executive acknowledges and agrees that the Company uses reasonable means to
maintain the secrecy and confidentiality of the Confidential Information.
 
 
9

--------------------------------------------------------------------------------


 
(b)  Non-Disclosure. At all times while the Executive is employed by the
Company, and at all times thereafter, the Executive will not (i) directly or
indirectly disclose, provide or discuss any Confidential Information with or to
any Person other than those directors, officers, employees, representatives and
agents of the Company who need to know such Confidential Information for a
proper corporate purpose, and (ii) directly or indirectly use any Confidential
Information (A) to compete against the Company, or (B) for the Executive’s own
benefit or for the benefit of any Person other than the Company.
 
(c)  Confidential Information Defined. For purposes of this Agreement, the term
“Confidential Information” means any and all:
 

(i)  
materials, records, data, documents, lists, writings and information (whether in
writing, printed, verbal, electronic, computerized, on disk or otherwise) (A)
relating or referring in any manner to the business, operations, affairs,
financial condition, results of operation, cash flow, assets, liabilities,
sales, revenues, income, estimates, projections, policies, strategies,
techniques, methods, products, developments, suppliers, relationships and/or
customers of the Company that are confidential, proprietary or not otherwise
publicly available, in any event not without a breach of this Agreement, (B)
that the Company has deemed confidential, proprietary or nonpublic; or (C)
customer lists, sales and marketing techniques, including all documents,
products and processes involved in or related to the “Bridges to Tomorrow”
presentations, used in or pertaining to the Company’s business (i) which relate
in any way to the Company’s business, products or processes, or (ii) which are
discovered, conceived, developed or reduced to practice by Employee, either
alone or with others either (x) during the Term of this Agreement, or (y) at the
Company’s expense, or (z) on the Company’s premises.

 

(ii)  
trade secrets of the Company, as defined in Indiana Code Section 24-2-3-2, as
amended, or any successor statute; and

 

(iii)  
any and all copies, summaries, analyses and extracts which relate or refer to or
reflect any of the items set forth in (i) or (ii) above. The Executive agrees
that all Confidential Information is confidential and is and at all times will
remain the property of, as applicable, the Company.

 
(d)  Definition of Person. For purposes of this Agreement, the term “Person”
will mean any natural person, proprietorship, partnership, corporation, limited
liability corporation, bank, organization, firm, business, joint venture,
association, trust or other entity and any government agency, body or authority.
 
(e)  Return of Confidential Information and Other Property. The Executive
covenants and agrees:
 

(i)  
to keep all Confidential Information subject to the Company’s custody and
control and to promptly return to the Company all Confidential Information

 
 
10

--------------------------------------------------------------------------------


 

    
Information that is still in the Executive’s possession or control at the
termination of the Executive’s employment with the Company; and

 

(ii)  
promptly upon termination of the Executive’s employment with the Company, to
return to the Company, at the Company’s principal office, all vehicles,
equipment, computers, credit cards and other property of the Company and to
cease using any of the foregoing.

 
Section 7.  Non-Competition.
 
(a)  Agreement Not to Compete. The Executive hereby understands, acknowledges
and agrees that, by virtue of his positions with the Company, the Executive has
and will have advantageous familiarity and personal contacts with the customers,
wherever located, of the Company and has and will have advantageous familiarity
with the business, operations and affairs of the Company. In addition, the
Executive understands, acknowledges and agrees that the business of the Company
is highly competitive. Accordingly, at all times while the Executive is employed
by the Company and for a period of one year following the termination of the
Executive’s employment with the Company, the Executive will not, in any county
in which the Company has an office (such counties to be limited, in the event of
a Change in Control, to those counties in which the Company has an office and
not also limited by the counties in which the acquiring company and its other
affiliates have an office), directly or indirectly, or individually or together
with any other Person, as owner, shareholder, investor, member, partner,
proprietor, principal, director, officer, employee, manager, agent,
representative, independent contractor, consultant or otherwise:
 

(i)  
Engage in or assist another Person in engaging in, or use or permit his name to
be used in connection with, any business, operation or activity which competes
with any business, operation or activity conducted or proposed to be conducted
by the Company or which is in the same or a similar line of business as the
Company, at any time during the Executive’s employment with the Company or
during such one-year period following the Date of Termination; or

 

(ii)  
Finance, join, operate or control any business, operation or activity which
competes with any business, operation or activity conducted or proposed to be
conducted by the Company or which is in the same or a similar line of business
as the Company, at any time during the Executive’s employment with the Company
or during such one-year period following the Date of Termination; or

 

(iii)  
Offer or provide employment to, hire or engage (whether on a full-time,
part-time or consulting basis or otherwise) any individual who has been an
employee of the Company within two years prior to such offer, hiring or
engagement.

 

(iv)  
Notwithstanding the foregoing, nothing contained in this subsection 7(a) will
prevent or restrict the Executive from engaging in the practice of law,

 
11

--------------------------------------------------------------------------------


 

    
accounting or tax return preparation, including within the restricted
geographical area.

 
(b)  Enforceability. The Executive acknowledges the regional scope of the
business of the Company. Notwithstanding the foregoing, in the event that any
provision of this Section is found by a court of competent jurisdiction to
exceed the time, geographic or other restrictions permitted by applicable law in
any jurisdiction, then such court will have the power to reduce, limit or reform
(but not to increase or make greater) such provision to make it enforceable to
the maximum extent permitted by law, and such provision will then be enforceable
against the Executive in its reduced, limited or reformed manner; provided,
however, that a provision will be enforceable in its reduced, limited or
reformed manner only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination. In addition, the parties agree
that the provisions of this Section will be severable in accordance with
subsection 13(e).
 
Section 8.  Non-Solicitation.
 
The Executive hereby understands, acknowledges and agrees that, by virtue of his
positions with the Company, the Executive has and will have advantageous
familiarity and personal contacts with the customers, wherever located, of the
Company and has and will have advantageous familiarity with the business,
operations and affairs of the Company. In addition, the Executive understands,
acknowledges and agrees that the business of the Company is highly competitive.
Accordingly, at all times while the Executive is employed by the Company and for
a one-year period following the Date of Termination, the Executive will not,
directly or indirectly, or individually or together with any other Person, as
owner, shareholder, investor, member, partner, proprietor, principal, director,
officer, employee, manager, agent, representative, independent contractor,
consultant or otherwise:
 
(a)  Solicit in any manner, seek to obtain or service any business of any Person
who is or was a customer or an active prospective customer of the Company during
the two-year period prior to the Date of Termination; or
 
(b)  Request or advise any customers, suppliers, vendors or others who were
doing business with the Company during the two-year period prior to the Date of
Termination, or any other Person, to terminate, reduce, limit or change their
business or relationship with the Company; or
 
(c)  Induce, request or attempt to influence any employee of the Company who was
employed by the Company during the two-year period prior to the Date of
Termination, to terminate his or her employment with the Company.
 
Section 9.  Periods of Noncompliance and Reasonableness of Periods.
 
The restrictions and covenants contained in Sections 7 and 8 will be deemed not
to run during all periods of noncompliance, the intention of the parties hereto
being to have such restrictions and covenants apply during the Term of this
Agreement and for the full periods specified in Sections 7 and 8. The Company
and the Executive understand, acknowledge and agree that the restrictions and
covenants contained in Section 7 and Section 8 are reasonable in view of the
nature of the business in which the Company are engaged, the Executive’s
positions
 
12

--------------------------------------------------------------------------------


 
with the Company and the Executive’s advantageous knowledge of and familiarity
with the business, operations, affairs and customers of the Company.
 
The Company’s obligation to pay the amounts otherwise payable to the Executive
pursuant to this Agreement will immediately terminate in the event that the
Executive breaches any of the provisions of Sections 6, 7 or 8. Notwithstanding
the foregoing:
 
(a)  the covenants of the Executive set forth in Sections 6, 7 and 8 will
continue in full force and effect and be binding upon the Executive;
 
(b)  the Company will be entitled to the remedies specified in Section 11; and
 
(c)  the Company will be entitled to its damages, costs and expenses (including,
without limitation, reasonable attorneys fees and expenses) resulting from or
relating to the Executive’s breach of any of the provisions of Sections 6, 7 or
8.
 
Section 10.  Survival of Certain Provisions.
 
Upon any termination of the Executive’s employment with the Company, the
Executive hereby expressly agrees that the provisions of Sections 6, 7, 8, 9,
10, 11, 12 and 13 will continue to be in full force and effect and binding upon
the Executive in accordance with the respective provisions of such Sections.
 
Section 11.  Remedies.
 
The Executive agrees that the Company will suffer irreparable damage and injury
and will not have an adequate remedy at law in the event of any actual,
threatened or attempted breach by the Executive of any provision of Sections 6,
7 or 8. Accordingly, in the event of a breach or a threatened or attempted
breach by the Executive of any provision of Sections 6, 7 or 8, in addition to
all other remedies to which the Company are entitled at law, in equity or
otherwise, the Company may be entitled to a temporary restraining order and a
permanent injunction or a decree of specific performance of any provision of
Sections 6, 7 or 8. The foregoing remedies will not be deemed to be the
exclusive rights or remedies of the Company for any breach of or noncompliance
with this Agreement by the Executive but will be in addition to all other rights
and remedies available to the Company at law, in equity or otherwise.
 
Section 12.  Indemnification.
 
The Company will indemnify the Executive (and his legal representatives or other
successors) to the fullest extent permitted (including payment of expenses in
advance of final disposition of the proceeding) by the Articles of Incorporation
and By-Laws of the Company as in effect at such time. The Executive will be
entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by him or his legal
representatives in connection with any action, suit or proceeding to which he
(or his legal representatives or other successors) may be made a party by reason
of his being or having been a director, officer or employee of the Company. If
any action, suit or proceeding is brought or threatened against the Executive in
respect of which indemnity may be sought against
 
 
13

--------------------------------------------------------------------------------


 
the Company pursuant to the foregoing, the Executive will notify the Company
promptly in writing of the institution of such action, suit or proceeding, and
the Company will assume the defense hereof and the employment of counsel and
payment of all fees and expenses.
 
Section 13.  Miscellaneous.
 
(a)  Assignment. This Agreement is personal in nature and no party hereto will,
without the prior written consent of the other party hereto, assign or transfer
this Agreement or any rights or obligations hereunder, except as provided
pursuant to subsection 13(p) or as otherwise provided herein. Without limiting
the foregoing, the Executive’s right to receive compensation hereunder will not
be assignable or transferable by the Executive, whether by pledge, creation of a
security interest or otherwise, other than a transfer by the Executive’s will or
by the laws of descent, and in the event of any attempted assignment or transfer
contrary to this Section, the Company will have no liability to pay any amounts
so attempted to be assigned or transferred. Notwithstanding the foregoing or
anything herein to the contrary, this Agreement may be assigned by the Company
without the prior consent of the Executive.
 
(b)  Waiver. Either party hereto may, by a writing signed by the waiving party,
waive the performance by the other party of any of the covenants or agreements
to be performed by such other party under this Agreement. The waiver by either
party hereto of a breach of or noncompliance with any provision of this
Agreement will not operate or be construed as a continuing waiver or a waiver of
any other or subsequent breach or noncompliance hereunder. The failure or delay
of either party at any time to insist upon the strict performance of any
provision of this Agreement or to enforce its rights or remedies under this
Agreement will not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.
 
(c)  Amendment. This Agreement may be amended, modified or supplemented only by
a written agreement executed by all of the parties hereto.
 
(d)  Headings. The headings in this Agreement have been inserted solely for ease
of reference and will not be considered in the interpretation or construction of
this Agreement.
 
(e)  Severability. In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement, but this Agreement will
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein. If any
provision of this Agreement will be determined by a court of competent
jurisdiction to be unenforceable because of the provision’s scope, duration or
other factor, then such provision will be considered divisible and the court
making such determination will have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision will then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form;
provided, however, that a provision will be enforceable in its reformed, reduced
or limited form only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.
 
 
14

--------------------------------------------------------------------------------


 
(f)  Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original, but such counterparts will together
constitute one and the same agreement.
 
(g)  Construction. This Agreement will be deemed to have been drafted by both
parties hereto. This Agreement will be construed in accordance with the fair
meaning of its provisions and its language will not be strictly construed
against, nor will ambiguities be resolved against, any party.
 
(h)  Review and Consultation. The Executive hereby acknowledges and agrees that
he (i) has read this Agreement in its entirety prior to executing it, (ii)
understands the provisions, effects and restrictions of this Agreement, (iii)
has consulted with such of his own attorneys, accountants and financial and
other advisors as he has deemed appropriate in connection with his execution of
this Agreement, and (iv) has executed this Agreement voluntarily. THE EXECUTIVE
HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY ADVICE,
COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM ANY DIRECTOR OR
EMPLOYEE OF, OR ANY ATTORNEY, ACCOUNTANT OR ADVISOR FOR, THE COMPANY.
 
(i)  Attorneys’ Fees. Each party hereto will pay the other party’s reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) in connection with such other party successfully enforcing
any provision or provisions of this Agreement (except as otherwise provided
herein) against the breaching party (whether by litigation, arbitration,
mediation, settlement or negotiation).
 
(j)  Entire Agreement. This Agreement supersedes all other prior understandings,
commitments, representations, negotiations, contracts and agreements, whether
oral or written, between the parties hereto relating to the matters contemplated
hereby and constitute the entire understanding and agreement between the parties
hereto relating to the subject matter hereof.
 
(k)  Certain References. Whenever in this Agreement a singular word is used, it
also will include the plural wherever required by the context and vice-versa.
All references to the masculine, feminine or neuter genders herein will include
any other gender, as the context requires. Unless expressly provided otherwise,
all references in this Agreement to days will mean calendar, not business, days.
 
(l)  Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Indiana applicable to contracts made
and to be performed therein.
 
(m)  Notices. All notices, requests and other communications hereunder will be
in writing (which will include facsimile communication) and will be deemed to
have been duly given if (i) delivered by hand; (ii) sent by certified United
States Mail, return receipt requested, first class postage pre-paid; (iii) sent
by overnight delivery service; or (iv) sent by facsimile transmission if such
fax is confirmed immediately thereafter by also mailing a copy of such notice,
request or other communication by regular United States Mail, first class
postage pre-paid, as follows:
 
 
15

--------------------------------------------------------------------------------




If to the Company:
Horizon Bancorp
 
Attention: President & CEO
 
515 Franklin Square
 
Michigan City, Indiana 46360
 
Telephone: (219) 879-0211
 
Facsimile: (219) 873-2628
   
With a copy to (which
Krieg DeVault LLP
will not constitute notice):
Attention: Sharon B. Hearn, Esq.
 
One Indiana Square, Suite 2800
 
Indianapolis, Indiana 46204
 
Telephone: (317) 636-4341
 
Facsimile: (317) 636-1507
   
If to the Executive:
Lawrence J. Mazur
 
326 Oak Drive
 
LaPorte, Indiana 46350



or to such other address or facsimile number as any party hereto may have
furnished to the other parties in writing in accordance herewith, except that
notices of change of address or facsimile number will be effective only upon
receipt.


All such notices, requests and other communications will be effective (i) if
delivered by hand, when delivered; (ii) if sent by mail in the manner provided
herein, two business days after deposit with the United States Postal Service;
(iii) if sent by overnight express delivery service, on the next business day
after deposit with such service; or (iv) if sent by facsimile transmission, on
the date indicated on the fax confirmation page of the sender if such fax also
is confirmed by mail in the manner provided herein.
 
(n)  Jurisdiction and Venue. The parties hereto hereby agree that all demands,
claims, actions, causes of action, suits, proceedings and litigation between or
among the parties relating to this Agreement, will be filed, tried and litigated
only in a federal or state court located in the State of Indiana. In connection
with the foregoing, the parties hereto irrevocably consent to the jurisdiction
and venue of such court and expressly waive any claims or defenses of lack of
jurisdiction of or proper venue by such court.
 
(o)  Recitals. The recitals contained on page one of this Agreement are
expressly incorporated into and made a part of this Agreement.
 
(p)  Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, share exchange, combination or
otherwise) to all or substantially all of the business, assets or voting
securities of the Holding Company to expressly assume and agree, in writing, to
perform this Agreement in, and any successor will absolutely and unconditionally
assume all of the Company’s obligations hereunder to, the same manner and
extent, and upon the same terms and conditions, that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain
 
 
16

--------------------------------------------------------------------------------


 
such agreement prior to the effectiveness of any such succession will be a
material breach of this Agreement by the Company and will entitle the Employee
to terminate his employment with the Company for Good Reason pursuant to
subsection 4(d). As used in this Agreement, the Company will mean the Company as
hereinbefore defined and any successor to their business, assets or voting
securities as aforesaid.
 
(q)  Tax Payments. Anything in this Agreement to the contrary notwithstanding,
in the event the Company’s independent public accountants determine that any
payment by the Company to or for the benefit of the Executive, whether paid or
payable pursuant to the terms of this Agreement, would be non-deductible by the
Company for federal income tax purposes because of Section 280G of the Internal
Revenue Code of 1986, as amended (“Code”), the amount payable to or for the
benefit of the Executive pursuant to the Agreement will be reduced (but not
below zero) to the Reduced Amount. For purposes of this Agreement, the “Reduced
Amount” will be the amount which maximizes the amount payable without causing
the payment to be non-deductible by the Company because of Code Section 280G.
 
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have made, entered into, executed and
delivered this Agreement as of the day and year first above written.


 
HORIZON TRUST & INVESTMENT MANAGEMENT, N.A.
             
By:
/s/ Craig M. Dwight    
Craig M. Dwight, Vice Chairman
             
HORIZON BANK, N.A.
             
By:
/s/ Craig M. Dwight    
Craig M. Dwight, Chairman and Chief Executive Officer
             
HORIZON BANCORP
             
By:
/s/ Craig M. Dwight    
Craig M. Dwight, President and Chief Executive Officer
             
EXECUTIVE
              /s/ Lawrence J. Mazur   
Lawrence J. Mazur





18

--------------------------------------------------------------------------------


 


Appendix A


A-1. Base Salary. Commencing as of January 1st of each calendar year, the
Executive’s Base Salary will be as follows; provided, however, in no event may
the Executive’s Base Salary be less than $100,000 for any calendar year after
2008 in which the Executive is employed by the Company:


  
Year
Amount
  
 
2006
$158,000
   
2007
$140,000
   
2008 and thereafter
$100,000
 





A-2. Calculation of Commission


Effective January 1, 2007, for any calendar year in which the Executive is
employed by the Company, the Executive will be entitled to Commission equal to
25 percent of trust fees generated on new accounts he originated during the
current calendar year plus 12.5 percent of the trust fees on new accounts he
originated in the immediately preceding calendar year plus five percent of the
trust fees on new accounts he originated in the year two years preceding the
current calendar year.


Example:


 
Year
Trust Fees
Commission Percentage
Total Commission
 
 
2006
$100,000
At 0%
$    0.00
                   
2007
$125,000
At 25%
$31,250
       
$100,000
At 12.5%
  12,500
           
$43,750
           
 
     
2008
$150,000
At 25%
$37,500
 
     
$125,000
At 12.5%
15,625
 
 
   
$100,000
At 5%
    5,000
           
$58,125
   




 
A-1
 